Citation Nr: 0521702	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for chronic 
hypertension.  

4.  Entitlement to service connection for a chronic sleep 
disorder.  

5.  Entitlement to service connection for a chronic left hip 
disorder.  

6.  Entitlement to service connection for a chronic left leg 
disorder.  

7.  Entitlement to service connection for a chronic right 
great toe disorder.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from August 1968 to 
August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic back disorder; denied 
service connection for post-traumatic stress disorder (PTSD), 
chronic hypertension, and a chronic sleep disorder; and 
denied a total rating for compensation purposes based on 
individual unemployability.  In April 2004, the RO denied 
service connection for a chronic left hip disorder, a chronic 
left leg disorder, and a chronic right great toe disorder.  
In March 2005, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

REMAND

The veteran's service personnel records indicate that he 
enlisted in the United States Army Reserve in August 1982.  
An April 2000 VA treatment entry states that the veteran was 
in the National Guard for 14 years.  In an undated written 
statement received in September 2000, the veteran reported 
that he had joined the National Guard when he was 38 years 
old.  The veteran's periods of active service, active duty, 
and/or active duty for training with the Army Reserve and/or 
the National Guard have not be verified and the complete 
service medical records associated with such duty have not 
been requested for incorporation into the record.  Until 
additional attempts are made to obtain the complete service 
medical records, it is premature to adjudicate the claims for 
service connection.

The veteran indicated that he was a victim of an inservice 
homosexual rape.  As the veteran's claim of entitlement to 
service connection for PTSD is based upon an alleged 
inservice rape, the provisions of 38 C.F.R. § 3.304(f)(3) 
(2004) are for application.  

An August 1992 psychological evaluation from Douglas A. 
Stevens, Ph.D., conveys that the veteran received psychiatric 
and medical treatment at the United States Medical Center, 
Springfield, Missouri, while a federal inmate.  An August 
1996 Social Security Administration (SSA) administrative law 
judge opinion notes that clinical documentation from the 
United States Medical Center for Federal Prisoners, 
Springfield, Missouri, dated between April 1992 and June 1992 
and other federal penal institutions had been reviewed.  At 
the March 2005 video hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had been treated at 
a Health South medical facility for his lower extremity 
disabilities.  He reported receiving ongoing VA treatment.  
Clinical documentation of the cited treatment is not of 
record.  

At the March 2005 video hearing before the undersigned Acting 
Veterans Law Judge, the veteran advanced that service 
connection was warranted for a chronic right leg disorder and 
chronic bilateral lower extremity cold injury residuals.  He 
tacitly asserted that new and material evidence had been 
received to reopen his claim of entitlement to service 
connection for a chronic psychiatric disorder other than 
PTSD.  The RO has not had an opportunity to act upon the 
veteran's claims and application.  The Board finds that these 
issues are inextricably intertwined with the issues on 
appeal.  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the Army Reserve 
and/or National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic back, 
psychiatric, cardiovascular, sleep, left 
hip, left leg, and right great toe 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact 
Health South and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Contact the veteran and request that 
he identify specific sources of evidence, 
apart from his service records, which 
might provide proof of the alleged 
personal assault during active duty.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  

4.  Contact the United States Medical 
Center for Federal Prisoners, 
Springfield, Missouri, and request that 
copies of all clinical documentation 
pertaining to treatment of the veteran be 
forwarded for incorporation into the 
record.  

5.  Request that copies of all VA 
clinical documentation from the Medical 
Center in Little Rock arising from 
treatment of the veteran after April 
2004, not already of record, be forwarded 
for incorporation into the record.  

6.  Then, after obtaining the above, 
especially any additional service medical 
records, review the additional evidence 
to determine whether VA's duty to assist 
the veteran further is warranted (i.e., 
provide VA examinations only if 
necessary, obtain any other medical 
records mentioned therein).

7.  Then adjudicate the issues of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for a 
chronic psychiatric disorder other than 
PTSD and service connection for both a 
chronic right leg disorder and chronic 
bilateral lower extremity cold injury 
residuals.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.  

8.  Then readjudicate the issues of 
whether new and material evidence has 
been received reopen the veteran's claim 
of entitlement to service connection for 
a chronic back disorder; service 
connection for PTSD, chronic 
hypertension, a chronic sleep disorder, a 
chronic left hip disorder, a chronic left 
leg disorder, and a chronic right great 
toe disorder; and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


